■— Appeal from an order directing certain payments to be made to a public official who has entered the service of the United States as a military officer, such payments being the difference between the amount of his compensation as a public official and the amount of his compensation as a military officer. The purpose of the act (Military Law, § 245) can be fully served only by including “ subsistence and quarters ” within the term “ compensation ” in the military service as well as in the civil service. The order is accordingly modified on the law and the facts by directing that respondent be paid at the rate of $1,602 per annum, being the difference between $6,750, respondent’s yearly compensation in the civil *899service, and $5,148, respondent’s yearly compensation in the military service. As thus modified, the order is unanimously affirmed, without costs. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ. Settle order on notice. [178 Misc. 105.]